Citation Nr: 1425909	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in September 2007.  

The above-referenced rating decision granted the Veteran service connection for a left knee strain with a noncompensable rating.  After receipt of the Veteran's notice of disagreement, the RO granted the Veteran a higher initial rating of 10 percent based upon painful motion of the left knee.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On his April 2012 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board at the RO in connection with his claim.  This hearing was scheduled for July 22, 2013.  In June 2013, a request was received from the Veteran requesting a videoconference rather than an in person hearing.  The videoconference hearing was scheduled for May 19, 2014; however, the Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's left knee disability was manifested by flexion to at least 110 degrees, extension to 0 degrees, and objective evidence of pain on motion, with no additional loss of motion after repetitive use.

2. Throughout the rating period on appeal, the Veteran's left knee disability was manifested by "mild" instability, which was evidenced by episodes of twisting, dislocation, and swelling.  

3. Upon examination, objective signs of instability or laxity of the left knee were not shown. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2013). 

2. The criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, DC 5257 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant

Increased Ratings for the Left Knee, Generally

The Veteran has been assigned a 10 percent rating under DC 5099-5024 for patello-femoral pain syndrome of the left knee due to evidence of pain on motion.  He has contended that his left knee impairments warrant a higher rating.  The Veteran reports that his symptoms include: instability, pain, swelling, and dislocation.  Upon review of the evidence of record, the Veteran's condition warrants a separate evaluation of 10 percent for instability of the left knee, in addition to, his current 10 percent evaluation for painful motion.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As noted above, the Veteran has provided statements indicating that his knee suffers from periods of instability and that upon certain movements his knee cap will shift out of position causing "considerable pain" and swelling.  After these periods of dislocation, the Veteran reports that he is unable to walk for several days.  

In November 2001, the Veteran's service treatment records (STR) indicate that the Veteran sought treatment due to recurrent subluxation of his patella.  The physician noted that the Veteran's left knee caused him pain that was associated with complaints of locking and his knee "falling out of place."   

In August 2007, the Veteran underwent a VA examination that discussed his left knee.  The Veteran indicated that he had been having problems with his bilateral knees, which were reported to be stiff and would occasionally "give away on him."  He reported episodes of locking, fatigability, and lack of endurance.  He denied having problems with weakness, swelling, and flare-ups.  He indicated that the condition caused him to be unable to jog, but he was able to work through his pain.  Range of motion testing reflected flexion to 150 and extension to 0.  Upon examination, the examiner did not find evidence of swelling, effusion, instability, or functional impairment due to pain.  

In September 2007, the Veteran visited a private physician regarding pain in his left knee that had recently increased.  He indicated that he had increased pain with weight bearing and full flexion or extension.  The Veteran was sent for an MRI to rule out a meniscal tear.  The MRI report indicated that the cruciate and collateral ligaments were intact and that no abnormality suggested a meniscal tear.  The MRI did show a signal abnormality in the lateral and inferior aspect of the patella, which could indicate a small defect in the adjacent articular cartilage.  It was noted that such a finding indicated a small osteochondral defect, and a small amount of effusion was noted.  Additionally, the patella was noted to be subluxed laterally about the patellofemoral joint. 

In February 2009, the Veteran was seen for an orthopedic surgery consult regarding his left knee at the Danville VAMC.  The Veteran reported a long history of lateral dislocations of his bilateral patella.  The Veteran did not report any recent changes in his condition, but was concerned by the occasional episodes of giving way and swelling.  The physician noted that the Veteran had tenderness at the medial patellar facet of his left knee.  There was full range of motion of the knee and positive apprehension test with lateral subluxation.  The physician reported that the Veteran did not demonstrate signs of effusion, atrophy, and instability or pain with stress.  The Veteran was diagnosed with patellofemoral syndrome of the knees.   

In December 2010, the Veteran was seen at the Danville VAMC regarding his left knee.  The Veteran reported that he had recently lifted and moved a dishwasher, and he felt like he twisted his knee.  The knee swelled up considerably and he received treatment at the emergency room, but considerable pain had persisted.  He reported problems standing and walking for prolonged periods of time.  Upon examination, the Veteran had swelling and mild effusion of the knee.  Flexion was noted to be limited to 110 degrees due to pain.  No current instability was noted.  The Veteran was given an injection and was asked to return in four weeks. 

In March 2011, the Veteran underwent a VA Joint examination.  The examiner reported that he reviewed the claims file for pertinent records.  The Veteran reported that he injured his left knee while in the military and that the condition has worsened progressively over time.  He indicated that he uses a left knee brace and over-the-counter medications to treat his condition.  He received a steroid injection in 2010, which reduced his symptoms for 6-8 weeks but the pain gradually returned.  The Veteran reported symptoms of giving way, instability, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness.  He stated that he has episodes of dislocation or subluxation between one and three times per year and episodes of locking about once per month.  Review of an x-ray of the left knee was significant for osteophytes at the patella and a small amount of joint effusion.  

Upon examination, the examiner noted findings of crepitus during extension and flexion and tenderness at the inferior border of the patella.  The examiner did not find evidence of instability, grinding, or abnormalities of the patella or meniscus.  Range of motion was noted to be from 0 to 135 degrees, but pain was noted after 125 degrees.  The examiner noted that there was objective evidence of pain with active motion, but no additional limitations after three repetitions of range of motion.  The examiner stated that no other abnormalities were found.    

The examiner indicated that the Veteran's usual occupation was a chef at a restaurant that he owned, but that he was currently employed part-time as a horticultural assistant at a green house.  The Veteran reported that Veteran had missed approximately 4 weeks of work in the prior year due to his impairments, including a two week period where he was on crutches due to his left knee.  The examiner reported that the Veteran's condition would have "significant effects" his ability to perform his usual occupation because of problems with lifting and carrying due to pain.  The examiner also opined that the Veteran's condition would cause: mild problems with chores and shopping and severe problems with exercise.  He also would be unable to engage in sports and certain recreational activities.           

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.


Increased Ratings for the Left Knee Based upon Limitation of Motion

As noted above, the Veteran is rated under DC 5099-5024 for patello-femoral pain syndrome of the left knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a musculo-skeletal condition (DC 5099) is rated under the criteria for tenosynovitis (DC 5024).  See 38 C.F.R. § 4.20.  The rating schedule notes that condition rated under DC 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis degenerative DC 5003.  

Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion. 

The Veteran has undergone x-rays of his left knee in November 2010 and February 2009, but no arthritis has been reported in the Veteran's knees.  Accordingly, the Veteran would be assigned a noncompensable evaluation for this condition; however, the presence of painful motion of major joint warrants a 10 percent rating for painful motion of the joint.  A higher rating would not be warranted under DC 5099-5024 unless x-ray evidence was provided indicating arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  While the Veteran is rated at 10 percent under DC 5003, the Veteran is not entitled to a 20 percent rating for any arthritic condition without proof that at least two major joints (or joint groups) have been diagnosed via x-ray.  Here, the Veteran's knee has not been diagnosed with arthritis via x-ray and therefore a higher rating is not warranted under DC 5099-5024. 

The Board finds that the Veteran is also not entitled to a higher evaluation for limitation of motion based upon flexion or extension.  Under DC 5260, a zero percent rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel  has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg." See VAOPGCPREC 9-2004 (September 17, 2004).  Under DC 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

The Veteran has consistently demonstrated range of motion which exceeds what is required for even a noncompensable rating.  Specifically, in March 2011 the Veteran demonstrated range of motion from 0-125 degrees without any weakness, fatigability, decreased endurance, or incoordination noted.  Further, in addition to the Veteran's ability to repeatedly extend beyond 90 degrees without pain on examinations from 2007 to the present, the Veteran has not contended he has recurrent problems with limitation of motion.  The Veteran repeatedly has indicated that he has problems with stability and giving way, not limitation of motion.  Thus, the Board finds that the current 10 percent rating for painful motion is properly assigned.  Even after resolving reasonable doubt in favor of the Veteran, the Board finds that a disability rating in excess of 10 percent for limitation of motion is not warranted at this time.  38 C.F.R. 4.3, 4.71a DC 5099-5024. 

Increased Ratings for the Left Knee Based upon Instability

DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and is rated 
as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  DC 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Based upon the evidence of record, the Board finds that the Veteran should entitled to a separate 10 percent evaluation based upon "mild" instability of the knee. VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DC 5003-5010 and DC 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  The Veteran is competent to report readily observable symptoms of his condition, including instances when his knee "gives-out" on him or twists.  Further, these contentions are supported by instances throughout the record where either the subluxation of the patella is noted, or other injuries have developed as a result of this instability.  Notably, the Veteran developed swelling in his left knee that required crutches and steroid injections in 2010 due to his knee "twisting" while he was carrying a heavy object.  The Veteran's testimony indicates that this instability is "mild."  He informed the March 2011 VA examiner that he has difficulty with locking approximately once per month and dislocation or subluxation one to three times per year.  Further, while the Veteran has repeatedly reported this instability to his physicians and examiners the instability has not been active enough to be present upon examination.  Objective tests for instability have repeatedly been negative throughout the appeal period.  Therefore, without objective evidence of instability or more frequent instances of reported instability, the Board finds that a higher evaluation for "moderate" or "severe" instability is not warranted.   

After resolving reasonable doubt in favor of the Veteran, the Board finds that a separate disability rating of 10 percent, but not greater than 10 percent, is warranted for instability of the left knee.  38 C.F.R. 4.3, 4.71a DC 5257.

Increased Ratings for the Left Knee Based upon other Diagnostic Codes and Extraschedular Consideration

The Board has also considered other possible ratings for the Veteran's left knee condition; however, the Veteran's condition has not manifested to the extent that 
any other higher or separate ratings would be warranted.  

DC 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis of the knee has not been noted in the Veteran's records or contended by the Veteran.  Accordingly, such an evaluation is not warranted.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  While the Veteran has reported experiencing periods of "locking" of his left knee and effusion of the joint has been noted by x-rays and MRI, the Board finds that these episodes have not been "frequent".  The Veteran has reported difficulty with locking several times throughout the appeal period, but the Veteran has reported that these instances occur "approximately once per month" and periods of partial dislocation occur "one to three times per year."  As the Veteran only has suffered from occasional instances of partial dislocation of cartilage and his symptoms of locking only occur about once a month, the Board finds that assigning a rating under DC 5258 would not be appropriate.  Also, as there has been no evidence of the removal of cartilage from the Veteran's left knee rating under 5259 is not warranted.     

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule contemplates painful motion, instability, and resulting functional loss.  The rating schedule for knee disabilities specifically discusses pain, limitation of flexion, and possible lateral instability.  While the Veteran has reported some symptoms not explicitly stated by the rating schedule (difficulty with weight bearing, inability to jog), the Board believes that these symptoms are considered as a part of the criteria discussed by the rating criteria as they concern the functional loss resulting from the disability and that they are not so exceptional as to not be contemplated by the rating schedule.  

Therefore, the Veteran is entitled to a separate 10 percent rating for "mild" instability of the left knee and is not entitled to a disability rating greater than 10 percent based upon limitation of motion. 38 C.F.R. 4.3; 4.71a DC 5099-5024, 5257.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a July 2007 letter, issued before the September 2007 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, and a VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 10 percent for the left knee patellofemoral pain syndrome based upon painful motion is not warranted.

A separate disability rating of 10 percent for "mild" subluxation or lateral instability is warranted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


